          Case 3:19-cr-00592-VC Document 117 Filed 04/09/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 UNITED STATES OF AMERICA,                           Case No. 19-cr-00592-VC-2
                Plaintiff,
                                                     ORDER GRANTING MOTION FOR
         v.                                          CONTINUANCE
 FRANCISCO NUNEZ-NEPITA,                             Re: Dkt. No. 111
                Defendant.



       The defendant’s request to continue the trial and pretrial deadlines in light of the

government’s ongoing case-building activity and disclosures is granted. Those dates are vacated,

and a status conference is scheduled for April 13 at 3 p.m. to set a new trial date and pretrial

deadlines.

       IT IS SO ORDERED.

Dated: April 9, 2021
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
